Letton, J.,
dissenting.
I feel it my duty to again dissent to the theory that no part of arraignment may be waived. In addition to the reasons adduced in the dissenting opinions in Burroughs v. State, 94 Neb. 519, and Wozniak v. State, 103 Neb. 749, 754, I submit the following in the hope that in time the court may adopt the views expressed in these dissents.
New trials are allowed in courts of law on statutory grounds. Section 9131, Rev. St. 1913, provides: “A new trial, after a verdict of conviction, may be granted on the application of the defendant for any of the following reasons affecting materially his substantial rights: First, *353Irregularity in the proceedings of the court, or the prosecuting attorney, or the - witnesses for the state, or any order of the court, or abuse of discretion, by which the defendant was prevented from having a fair trial”
Five other grounds are set forth in this section, none ‘of which, however, apply to the situation under consideration. There is nothing in the Criminal Code specifying for what reasons a new trial may be granted by this court in error proceedings, but, so far as the writer is advised, judgments are never reversed and new trials are never granted in such proceedings unless one of the reasons set forth in section 9131 exists.
It will be noticed that the reason for which a new trial may be granted must be one “affecting materially his (defendant’s) substantial rights,” and that “irregularity in the proceedings of the court,” in which category failure to have the information read to the accused falls, is not a ground for a new trial, unless by reason of the same “the defendant was prevented from having a fair trial.”
In Barker v. State, 54 Neb. 53, the record failed to show that the accused was ever arraigned. The court said: “It is obvious that, in every case where a trial upon an indictment or information is required, a plea of not guilty must be entered by the court, since this is essential to the formation of the issue upon which the accused is tried.” The case does not decide that, under such circumstances as in this case, the accused is entitled to a new trial. The Barker case and others to the same effect are not in point, because the accused here pleaded “not guilty,” and an issue was thus created for the jury to pass upon. The majority opinion is a more extreme example of holding to mere form than the Barker or Burroughs cases, since here the accused had a copy of the information in proper season, and there was an arraignment and plea, incomplete in only one respect. The accused by his own express declaration waived the reading *354of the charge, and thus caused or induced the omission of which he now complains.
The statute is as positive in its terms that requires the plea of the accused to be indorsed upon the indictment, but in Preuit v. State, 5 Neb. 377, it was held that the failure to do so was not prejudicially erroneous.
The language of Chief Justice Winslow in Hack v. State, 141 Wis. 346, is peculiarly applicable: “Surely the defendant should have every one of his constitutional rights and privileges, but should he be permitted to juggle with them? Should he be silent when he ought to ask for some minor right which the court would at once give him, and then when he has had his trial, and the issue has gone against him, should he be heard to say there is error because he was not given his right? Should he be allowed to play his game with loaded dice? Should justice travel with leaden heel because the defendant has secretly stored up some technical error not affecting the merits, and thus secured a new trial because forsooth he can waive nothing? We think not.
In 16 C. J. 392, sec. 720, it is said: “Moreover, many of the courts have departed from the old practice, even in cases of felony, and now permit an arraignment to be waived, not only by an express waiver, but also by acts equivalent thereto, as by voluntary pleading to the indictment or information without objection, or even without plea when it appears that defendant was present in person and by counsel, announced himself ready for trial, Avent to trial before a jury regularly impaneled and sworn, and submitted the question of guilt to their determination.” Cases from 22 states are cited in support of the text.
Of course, if the facts in a case should show that the accused was not informed before trial of the nature of the charge against him, and that he had been convicted under such circumstances that a fair trial was not afforded him, the case would fall within section 9131, and a new trial would be granted; but where, as in this case, *355nothing but the merest hare formality is omitted, and the accused has had every right which he would have had if he had made the same plea after a reading of the information, there is no sound reason why the labor of the courts, the inconvenience to the jurors of their enforced service, and the expense to which the commonwealth has been put should all be thrown away. Accused caused the omission by his own act and ought not now to be heard to complain. The courts are becoming more practical in their methods of procedure. This tendency should be fostered and encouraged by disregarding outworn and useless precedents of no practical aid in the administration of justice.